___________

                                   No. 94-2161
                                   ___________

Jon G. Symon, Co-Trustees of the *
Bingham Trust; David Rentz,          *
Co-Trustees of the Bingham           *
Trust,                               *
                                     *
           Appellees,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Robert Vinicombe,                    *
                                     *        [UNPUBLISHED]
           Appellant,                *
                                     *
Financial Leasing Corporation,       *
a New Jersey Corporation,            *
                                     *
           Defendant.                *
                               ___________

                      Submitted:   April 5, 1996

                          Filed:   April 15, 1996
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert J. Vinicombe appeals the district court's1 judgment against
him for breach of fiduciary duties and the denial of his post-judgment
motions.   We find no merit to Vinicombe's argument that the trustees were
not the proper parties to bring suit against him for misappropriation of
the Trust property.    We further find no abuse of discretion in the district
court's award of punitive damages.     After careful review of the record and
the parties'




     1
      The HONORABLE HOWARD F. SACHS, United States District Judge
for the Western District of Missouri.
briefs, we affirm for the reasons stated in the district court's order.
See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-